DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I comprising claims 1-5 and 7-15 in the reply filed on 11/18/2021 is acknowledged.  Accordingly, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken, US 9,476,168 B2 in view of Mueller, US 2014/0049384 A1.
Regarding claim 1, Oetken teaches a road finishing machine comprising: 

a unit for generating a dynamic compacting specification field based on thermographic geosignals (“provides the operator of the compactor with a graphical image of the mat temperature at particular locations”; column 9 lines 33-34) with regard to at least one temperature image that exists behind the paving screed of the road finishing machine for at least one surface section of the newly installed road pavement layer (Abstract).
Oetken further discloses that during operation, “there is a need to identify the temperature at the surface of the asphalt in real-time as it is applied by the screed and provide the temperature information to an operator of the compactor following behind the screed” (column 2 lines 18-26) and discloses transmitting a signal that is received on a display unit in the compactor (column 6 lines 51-66).  While Oetken discloses sending information to a display unit in the compactor and fails to disclose an information indication unit comprising a projection unit that is formed to project at least one compacting message on to the newly installed road pavement layer, Mueller teaches providing a vehicle with a projecting unit 30 to project a message onto the pavement behind for a following vehicle (Figure 2; [0022] lines 9-10) and additionally discloses that as an alternative to using a projection unit, communication can be transmitted and output to an instrument panel of the following vehicle ([0022] last five lines).  In view of Oetken disclosing providing temperature information in real time to an operator of the compactor following behind the screed by transmitting a signal to be received by the compactor, and Mueller teaching that transmitting a signal to be received by a following car is the functional equivalent of projecting a message onto the pavement behind for a following vehicle, it would have been obvious to one of ordinary skill in the art to substitute the signal transmission from the screed to be a projection in the form of a projection unit to project at least one message onto the newly installed road pavement layer (the pavement behind the screed) as an alternate to communicate with the following vehicle [which is the compactor] in view of Mueller’s disclosure.  The resulting 
Regarding claim 2, since Oetken discloses that the road finishing machine has a thermal scanner for scanning temperatures across the entire width of the mat, has a controller that can keep track of a predetermined minimum and maximum temperature and determine whether the temperature is within a preferred range or can compare a sensed temperature with a desired target temperature, and an automatic control system or compactor operator that can increase or decrease the travel speed of the compactor based on the temperature data, the resulting combination yields the limitations of the claim, since the distance that the compacting vehicle should maintain behind the road finishing machine is a direct correlation of the travel speed of the compactor.
Regarding claim 3, the resulting combination from claim 2 makes obvious the limitations since distance is information that is used by the compactor; displaying the distance in meter or foot format is obvious since those units are for measuring distance in either metric or US Customary used throughout the world.
Regarding claim 4, the resulting combination includes the information indication unit comprising the projection unit.
Regarding claim 5, the resulting combination includes projecting a compacting message onto the newly installed road pavement layer, wherein the projection unit comprises at least one laser that is formed to project at least one line (Mueller [0013]).
Regarding claim 8, since the resulting combination includes the information indication unit comprising a projection unit, the resulting combination includes a signal lamp that is configured to send out a visual signal as a compacting message.
Regarding claim 10, while the resulting combination fails to explicitly disclose that the information indication unit is fixed on a roof structure of the road finishing machine, this is a matter of mere rearrangement of parts, which has been held to be a matter of obvious design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The exact location of the information indication unit does not change the function as long as the message is clearly visible to the compactor operator.
Regarding claim 13, while the resulting combination fails to explicitly disclose that the unit for generating the dynamic compacting specification field generates information that includes a favorable compacting time at which the at least one point has an optimal compacting temperature to at least one point in the compacting specification field, since Oetken discloses that the road finishing machine has a thermal scanner for scanning temperatures across the entire width of the mat, has a controller that can keep track of a predetermined minimum and maximum temperature and determine whether the temperature is within a preferred range or can compare a sensed temperature with a desired target temperature, and an automatic control system or compactor operator that can increase or decrease the travel speed of the compactor based on the temperature data, the resulting combination yields the limitations of the claim, since time is a direct correlation of the travel speed of the compactor and the controller has a desired target temperature.
Regarding claim 14, the elements from the resulting combination of claim 1 make obvious the method steps claimed.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken in view of Mueller as applied above, further in view of Glee et al., US 2009/0142133 A1.
Regarding claim 7, while the resulting combination fails to disclose the road finishing machine comprises a measurement unit that is configured to record a distance to the at least one following compacting vehicle and to take into account a comparison of the recorded distance with the compacting specification field for the generation of the at least one compacting message, Glee teaches a paving system including compacting machines that follow a road finishing machine with a paving screed and discloses a tender zone in which the temperature is inappropriate for compaction and compacting is unlikely to succeed, and discloses identifying different temperature zones to determine which areas are appropriate for compaction behind the paving screed ([0038]-[0039]; Figure 2).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have a measurement unit that is configured to record a distance to the at least one following compacting vehicle to determine in which zone the at least one following compacting vehicle is and to take into account a comparison of the recorded distance with the compacting specification field for the generation of the at least one compacting message to communicate an appropriate message (such as continue or stop) for the at least one following compacting vehicle.
Regarding claim 9, while the resulting combination fails to disclose that the unit for generating the dynamic compacting specification field is configured to generate the dynamic compacting specification field such that the compacting specification field is divided into several temperature zones for different temperature images behind the paving screed, Glee teaches a paving system including compacting machines that follow a road finishing machine with a paving screed and discloses a tender zone in which the temperature is inappropriate for compaction and compacting is unlikely to succeed, and discloses identifying different temperature zones to determine which areas are appropriate for compaction behind the paving screed ([0038]-[0039]; Figure 2).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the unit for generating the dynamic compacting specification field be configured to generate the dynamic compacting specification field such that the compacting specification field is divided into several temperature zones for different temperature images behind the paving screed to avoid the tender zone and identify areas that are appropriate for compaction in view of Glee’s disclosure.
Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oetken in view of Mueller as applied above, further in view of Delius, US 2014/0308073 A1.
Regarding claim 11, while the resulting combination includes scanning the entire width of the mat behind the paving screed and generating temperature data but fails to disclose the road finishing machine comprising a thermography module for generating the thermographic geosignals with regard to the at least one temperature image that exists behind the paving screed of the road finishing machine, Delius teaches a road finishing machine that has a thermography module that generates temperature data and a controller that georeferences the temperature data with positional data so that a following compactor can calculate/determine whether to continue or change its rolling pattern ([0018], [0039]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a thermography module for generating the thermographic geosignals with regard to the at least one temperature image that exists behind the paving screed of the road finishing machine in view of Delius’s disclosure to provide more information to the compactor operator so that the compactor operator can determine whether to continue or change its rolling pattern.
Regarding claim 12, while the resulting combination fails to disclose that the unit for generating the dynamic compacting specification field is disposed within a housing of the thermography module, it is an obvious modification to provide the necessary equipment neatly within the housing of the thermography module.  This is a matter of mere rearrangement of parts, which has been held to be a matter of obvious design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The exact location of the unit for generating the dynamic compacting specification field does not change the function as long as it can function properly.
Regarding claim 15, the elements of the resulting combination from claim 11 make obvious the method step claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet. KR 2013-0084173 was cited for the teaching of a vehicle having projection units to project images/messages to communicate with following vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671